But
THE COURT
(MARSHALL, Circuit Judge, absent)
refused to give the instruction. The authorities cited were: Esp. N. P. 130, 138, 140; Rolleston v. Hibbert, 3 Term R. 412; Cates v. Knight, Id. 444; Cutter v. Powell, 6 Term R. 320; Payne v. Bacomb, Doug. 651; Robinson v. Bland, 2 Burrows, 1088; Precedents of Declarations (Boston, June, 1802) pp. 18, 10.
Mr. Mason prayed leave to amend, which was granted, on payment of costs and a continuance.
[The ease, was subsequently tried, and a verdict had for the defendant. Case No. 7,938.]